As filed with the Securities and Exchange Commission on December 2, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22861 PINE GROVE ALTERNATIVE FUND 452 Fifth Avenue, 26th Floor New York, NY10018 212-649-6600 Matthew Stadtmauer, Chief Executive Officer Pine Grove Alternative Institutional Fund 452 Fifth Avenue, 26th Floor New York, NY10018 Date of fiscal year end: March 31 Date of reporting period: April 1, 2015 – September 30, 2015 ITEM 1. REPORT TO STOCKHOLDERS. Pine Grove Alternative Fund Statement of Assets and Liabilities As of September 30, 2015 ASSETS Total investments, at fair value (Cost $8,947,154) $ Cash Expense reimbursement from Investment Adviser Prepaid expenses Total Assets LIABILITIES Repurchase of shares payable Accrued Liabilities: Custodian fees Shareholder servicing fees Fund services fees 52 Shareholder report expense Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) NET ASSETS $ SHARES OUTSTANDING (100,000 shares authorized, $0.001 par value) NET ASSET VALUE PER SHARE $ See Accompanying Notes to Financial Statements. 1 Pine Grove Alternative Fund Schedule of Investments As of September 30, 2015 Fair Value as a % of Portfolio Holding Shares Cost Fair Value Net Assets Mutual Fund Pine Grove Alternative Institutional Fund (“Master Fund”) $ $ 104.2 % JPMorgan Liquidity Funds – US Dollar Treasury Liquidity Fund 5 Total Investments $ 104.8 % Other Assets & Liabilities, Net ) ) Net Assets $ 100.0 % See Accompanying Notes to Financial Statements. 2 Pine Grove Alternative Fund Statement of Operations Six Months Ended September 30, 2015 Expenses Insurance expense $ Trustees’ fees and expenses Custodian fees Professional fees Shareholder servicing fee Fund services fees Registration fees Shareholder report expense Interest expense 83 Miscellaneous expenses Total expenses Expenses reimbursed by Investment Adviser ) Net expenses NET INVESTMENT LOSS ) NET REALIZED AND UNREALIZED LOSS FROM INVESTMENTS Net realized loss on investments ) Net change in unrealized depreciation on investments ) Net realized and unrealized loss from investments ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) See Accompanying Notes to Financial Statements. 3 Pine Grove Alternative Fund Statements of Changes in Net Assets Six Months Ended September 30, 2015 Year Ended March 31, 2015 OPERATIONS Net investment loss $ ) $ Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments ) ) Increase (decrease) in net assets resulting from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income - ) CAPITAL SHARE TRANSACTIONS Sale of shares Reinvestment of distributions - Repurchase of shares ) - Increase in net assets resulting from capital share transactions Increase in net assets NET ASSETS Beginning of period End of period (including distributions in excess of net investment income of $54,704 and $18,558, respectively) $ $ SHARE TRANSACTIONS Beginning of period Sale of shares Reinvestment of distributions - Repurchase of shares ) - End of period See Accompanying Notes to Financial Statements. 4 Pine Grove Alternative Fund Statement of Cash Flows Six Months Ended September 30, 2015 Cash Flows From Operating Activities Net decrease in net assets from operations $ ) Adjustments to reconcile net decrease in net assets from operations to net cash used in operating activities: Purchase of investments ) Proceeds from sale of investments Net realized loss from sale of investments Net change in unrealized appreciation on investments Decrease in operating assets and liabilities: Prepaid expenses Expense reimbursement from Investment Adviser Repurchase of shares payable Shareholder report expense payable Custodian fees payable Shareholder servicing fees payable Other expenses payable Net Cash Used In Operating Activities ) Cash Flows From Financing Activities Sale of shares Redemption of shares ) Net Cash Provided By Financing Activities Net Decrease in Cash $ ) Cash - Beginning of Period Cash - End of Period $ See Accompanying Notes to Financial Statements. 5 Pine Grove Alternative Fund Financial Highlights These financial highlights reflect selected data for a share outstanding throughout each period. Six Months Ended September 30, 2015 Year Ended March 31, 2015 January 1, 2014(a) through March 31, 2014 NET ASSET VALUE, Beginning of Period $ $ $ INVESTMENT OPERATIONS Net investment income (loss) (b) ) ) Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income - ) - NET ASSET VALUE, End of Period $ $ $ TOTAL RETURN )%(c) )% %(c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) $ $ $ Ratios to Average Net Assets: Net investment income (loss) (e) )%(d) % )%(d) Net expense (e)(f) %(d) % %(d) Gross expense (e)(g) %(d) % %(d) PORTFOLIO TURNOVER RATE 4 %(c) 0 %(h) 0 %(c)(h) (a) Commencement of operations. (b) Calculated based on average shares outstanding during each period. (c) Not annualized. (d) Annualized. (e) Does not include the expenses of the Master Fund in which the Feeder Fund invests. (f) The net expenses of the Master Fund, which are paid by the Master Fund, represents 1.52%, 1.50% and 1.50%, respectively, of average net assets for the Feeder Fund.The net expense ratio for the Feeder Fund, including the applicable Master Fund expenses is 2.41%, 2.33% and 1.98%, respectively. (g) Reflects the expense ratio excluding expense reimbursements by the Investment Adviser. (h) The Feeder invested solely in the Master Fund, therefore this ratio reflects the turnover of the Master Fund. See Accompanying Notes to Financial Statements. 6 Pine Grove Alternative Fund Notes to Financial Statements September 30, 2015 Note 1. Organization Pine Grove Alternative Fund (the “Feeder Fund”) is a Delaware statutory trust registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed end management investment company (the “Trust”), formed on June 21, 2013.The Feeder Fund is offering on a continuous basis up to 100,000 shares of beneficial interest at net asset value per share.The Feeder Fund’s investment objective is to seek long-term capital appreciation.The Feeder Fund pursues its investment objective through investing substantially all of its assets in Pine Grove Alternative Institutional Fund (the “Master Fund”).As of September 30, 2015, the Feeder Fund represented 8.9% of the Master Fund’s net assets.The Feeder Fund commenced operations on January 1, 2014. The investment adviser of the Feeder Fund and the Master Fund is FRM Investment Management (USA) LLC (formerly known as Pine Grove Asset Management LLC) (the “Investment Adviser”), a registered investment adviser with the U.S. Securities Exchange Commission (“SEC”) and a registered commodity pool operator with the Commodity Futures Trading Commission (“CFTC”).The Board of Trustees (the “Board” and each member a “Trustee”) of the Feeder Fund and the Master Fund supervises the conduct of the Feeder Fund’s and Master Fund’s affairs and pursuant to an investment advisory agreement, has engaged the Investment Adviser to manage the Feeder Fund’s and Master Fund’s day-to-day investment activities. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) and follow the accounting and reporting guidance in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 946. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the fiscal period. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Feeder Fund: Investment in Master Fund – The Feeder Fund records its investment in the Master Fund at fair value which is represented by the Feeder Fund’s shares held in the Master Fund valued at the net asset value per share.Valuation of the investments held by the Master Fund is discussed in the notes to the Master Fund’s financial statements which are attached and are an integral part of these financial statements.Please refer to the accounting policies disclosed in the financial statements of the Master Fund for additional information regarding significant policies that affect the Feeder Fund. 7 Pine Grove Alternative Fund Notes to Financial Statements September 30, 2015 Security Valuation – The Feeder Fund uses a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Accordingly, the fair value hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are as follows: Level 1 – Unadjusted quoted prices in active markets for identical, unrestricted assets or liabilities that the Master Fund has the ability to access at the measurement date; Level 2 – Quoted prices which are not considered to be active, or inputs that are observable (either directly or indirectly) for substantially the full term of the asset or liability; and Level 3 – Prices, inputs or modeling techniques which are both significant to the fair value measurement and unobservable (supported by little or no market activity). The following table sets forth information about the level within the fair value hierarchy at which the Feeder Fund’s investments, other than the Master Fund, are measured at September 30, 2015: Level 1 Level 2 Level 3 Total MutualFund $
